DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments

Applicant’s arguments, see pg. 9-14, filed 2/04/2022, with respect to the rejection(s) of claim(s) 1, 7-12 under 35 USC 112(b) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 in view of Panetti (US 4,993,193).

Drawings
1) 	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Figure 3, part 165
  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 
2) 	The drawings are objected to under 37 CFR 1.83(a) because they fail to show “configured to lock a movement of at least one pair of wheels in the vertical direction” and “the wheel mounting 175 may comprise damping and/or coil elements” as described in the specification, paragraph [0059]. Examiner notes that Figure 3 depicts locking mechanism 140 to bisect wheel 160a, which appears to impede rotational movement of wheel 160a. Figure 4 depicts wheel mounting 175 but does not include any damping element, locking mechanism or even the space for locking part 140 to penetrate the housing.
 Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobe Steel, (KR 20150140574 A), hereinafter Kobe, machine translation relied upon, in view of Panetti (US 4,993,193).
Regarding claim 1, KOBE meets the claimed arrangement for handling a load for isostatic pressure treatment in a high-pressure arrangement, comprising a transportation unit (product transport unit 20, railway 5, Fig. 1a-b [0040]-[0043]) arranged in a first space, wherein the transportation unit is configured for horizontal transportation of a pressure vessel (pressure vessel 1 is capable of moving horizontally, see arrow in Fig. 2b) comprising the load into the high- pressure arrangement (Kobe teaches the pressure medium is filled, the iso-pressure is applied by the pressure source in the press frame 3, a pressure source for applying isostatic pressure to the pressure vessel 1 through the upper lid 7 is provided, see [0029]) before pressure treatment of the load, and out of the high-pressure arrangement after pressure treatment of the load, respectively, (Examiner notes the order of steps does not limit the apparatus, see MPEP 2114. The apparatus of Kobe includes railway 5 which can be used before or after a pressure treatment step using press frame 3) 
wherein the transportation unit comprises a pair of tracks (trolley rail mount frame (moving device) 5 [0032]) upon which the pressure vessel is configured to be transported (the pressure vessel 1 is capable of moving along tracks 5, see arrow in Fig. 2b)
a carriage unit (container moving truck 2 “vessel moving trolley (moving device) 2” [0031]) configured for transportation of the pressure vessel on the at least one track (railway 5)
a pair of tracks and the carriage unit comprises a plurality of pair of wheels (Kobe teaches “vessel moving trolley (moving device) 2” which includes wheels by definition. At least 2 wheels are shown in Fig. 1b and 2b as circles with dashed lines per side, so that two pairs of wheels are present) configured to roll on the pair of tracks, the pair of wheels resiliently mounted to the carriage unit in a vertical direction, (The vessel moving trolley (moving device) 2 of Kobe are below the vessel 1, Fig. 1b) and an elevator unit (booster unit 21) vertically operable between the first space and a second space provided below the first space, (Fig. 4a-b and 5a-b depict raising and lowering between two spaces) wherein the elevator unit is configured to lift the load from the second space into the pressure vessel before pressure treatment of the load, (Examiner notes the order of steps does not limit the apparatus, see MPEP 2114. The apparatus of Kobe includes booster unit 21 which can be used before or after treatment steps) and to lower the load from the pressure vessel to the second space after pressure treatment of the load, respectively. (Examiner notes the order of steps does not limit the apparatus, see MPEP 2114. The apparatus of Kobe includes booster unit 21 which can be used before or after treatment steps).
Kobe does not explicitly teach wherein the carriage unit comprises at least one first locking arrangement configured to lock a movement of at least one pair of wheels in a vertical direction.
Kobe teaches holding the vessel in a position Fig. 4a, [0044].
Pentti teaches wherein the carriage unit comprises at least one first locking arrangement configured to lock a movement of at least one pair of wheels in a vertical direction. (Panetti teaches the vehicle comprises locking devices enabling disabling the suspension thereby to fix the shaft the wheels 3 to the frame 1.  These locking devices are here constituted by jacks 40 connecting directly the frame 1 of the vehicle to the bearings 41 of the shaft of the wheels 3, Col. 5, lines 20-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the transport apparatus of Kobe to include a locking device of Panetti because the design is very compact to allow easy access under the vehicle, see Col. 6, lines 36-40.  

Regarding claim 7, Kobe in view of Panetti meets the claimed system comprising the arrangement according to claim 1 (see rejection of claim 1 above) a load for isostatic pressure treatment, (Examiner notes the claimed “load” is the intended use of the apparatus, and the apparatus of Kobe is capable of holding a load in vessel 1)  a pressure vessel for holding the load, (pressure vessel 1) and a high-pressure arrangement for isostatic pressure treatment of the load held within the pressure vessel. (Kobe teaches the pressure medium is filled, the iso-pressure is applied by the pressure source in the press frame 3, and the cold isostatic pressure applying process by the cold isostatic pressing device 22 is performed.)

Regarding claim 8, Kobe in view of Panetti meets the claimed, wherein the pressure vessel comprises a removable bottom lid (lower lid 6) wherein before pressure treatment of the load, the elevator unit is configured to lift the bottom lid together with the load from the second space into the pressure vessel, (Kobe description of Fig. 3b teaches the lifting device moves the basket 11 from the upper end of the pressure vessel 1 on the lower lid 6, which is mounted on the container movement truck 2 and moved. Examiner notes the apparatus of Kobe is capable of lifting lid 6 using the lifting device, see Fig. 2a and 3a) and after pressure treatment of the load, the elevator unit is configured to lower the bottom lid together with the load from the pressure vessel to the second space. (Examiner notes the order of steps does not limit the apparatus, see MPEP 2114. The apparatus of Kobe includes booster unit 21 which can be used before or after treatment steps).

Regarding claim 10, Kobe in view of Panetti meets the claimed wherein the pressure vessel further comprises a top lid being fixed to the pressure vessel. (Kobe teaches upper lid 7)

Regarding claim 11, Kobe in view of Panetti meets the claimed , before pressure treatment of the load, the plurality of pair of wheels of the carriage unit are configured to become raised in a vertical direction by the high-pressure arrangement after transportation of the pressure vessel into the high-pressure arrangement, and after pressure treatment of the load, (Examiner notes the order of steps does not limit the apparatus, see MPEP 2114. The apparatus of Kobe includes booster unit 21 which can be used before or after treatment steps) the plurality of pair of wheels of the carriage unit are configured to become lowered vertical direction by the high-pressure arrangement before transportation of the pressure vessel out of the high- pressure arrangement. (Examiner notes the order of steps does not limit the apparatus, see MPEP 2114. The apparatus of Kobe includes booster unit 21 which can be used before or after treatment steps)

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOBE STEEL, (KR 20150140574 A), currently of record, in view of Panetti (US 4,993,193) and Asari ‘681 (US 4,582,681).

Regarding claim 9, Kobe in view of Panetti does not explicitly teach the claimed, further comprising at least one second locking arrangement configured to lock the bottom lid to the pressure vessel.
Asari ‘681 teaches at least one second locking arrangement configured to lock the bottom lid to the pressure vessel. (Lower lid 8 in the bottom end with fixation using a clamp mechanism or other suitable locking means, Col. 6, lines 40-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the locking mechanism of Asari with the lower lid of Kobe in order to ensure a closed state for isostatic pressing. 

12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOBE STEEL, (KR 20150140574 A), currently of record, in view of Panetti (US 4,993,193) and Asari ‘569 (US 4,537,569). 

Regarding claim 12, Kobe in view of Panetti meets the claimed further comprising a at least one duct, (basket 11) configured to guide the pressure medium, (Kobe teaches passing the basket 11 which is lifted and lowered by a lifting device).
Kobe does not explicitly teach unit comprising at least one of at least one furnace element, configured to heat a pressure medium of the high-pressure arrangement, and wherein the unit is attached a inside wall of the pressure vessel.
Kobe teaches isostatic pressing device may be a warm isostatic pressing device used by the warm isostatic pressing method, see [0052].
Asari teaches unit comprising at least one of at least one furnace element, configured to heat a pressure medium of the high-pressure arrangement, and wherein the unit is attached inside wall of the pressure vessel. (Asari ‘569 teaches a hot isostatic pressing apparatus with vessel 1 having a heater 18 within the walls 1, see Col. 4, lines 60-67, Fig. 5.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to select the heater of Asari for the hot isostatic pressing method of Kobe because it is a manner commonly known in the art for heating isostatic pressure chamber, see Col. 4, lines 62-67.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744